The identical question here presented was involved in No. 18426, Omer McKown v. Sherman Haught, this day decided (130 Okla. 256), and by stipulation of the parties these cases were submitted on the same briefs. We have examined the record in the instant case, and find ample evidence in support of the findings of the trial court, and the judgment rendered thereon. The decision in McKown v. Haught, supra, is therefore controlling here, and, upon authority of that case, it is ordered that the judgment herein be, and the same is hereby, affirmed.
MASON, V. C. J., and HARRISON, LESTER, CLARK, and RILEY, JJ., concur